Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00805-CV

                      IN THE INTEREST OF E.M.T., et al., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA00191
                        Honorable Martha B. Tanner, Judge Presiding

     BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ordered that no costs of appeal are taxed against appellant.

       SIGNED March 27, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice